 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL WITKIN,                                      No. 2: 19-cv-0974 KJM KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    D. WISE, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is defendants’ motion to modify the scheduling

19   order and stay discovery. (ECF No. 27.) For the reasons stated herein, defendants’ motion is

20   denied.

21             This action proceeds on plaintiff’s amended complaint filed August 12, 2019 (ECF No.

22   12) as to the following claims: 1) defendants Wise and Matteson allegedly violated plaintiff’s

23   Eighth Amendment right to outdoor exercise; 2) defendants Wise, Broadstone and Zuniga

24   allegedly retaliated against plaintiff for threatening to bring a civil rights action in violation of the

25   First Amendment; and 3) defendants Wise, Broadstone, Zuniga and Matteson allegedly violated

26   the California Tort Claims Act. (ECF No. 15.)

27             On February 28, 2020, the court issued a scheduling order setting the discovery deadline

28   for June 26, 2020 and the dispositive motion deadline for September 11, 2020. (ECF No. 26.)
                                                          1
 1          Defendants request an order modifying the scheduling order to vacate all existing

 2   scheduling and discovery deadlines and limiting discovery to the issue of administrative

 3   exhaustion until the court rules on defendants’ forthcoming summay judgment motion which will

 4   be made on the grounds that plaintiff failed to exhaust administrative remedies as to his First

 5   Amendment retaliation and state law retaliation claims. Defendants argue that a decision on

 6   exhaustion as to plaintiff’s First Amendment retaliation and state law retaliation claims will

 7   potentially eliminate the need for discovery on many of the issues and allegations in plaintiff’s

 8   first amended complaint. Defendants state that they will file the motion on the issue of

 9   exhaustion of plaintiff’s First Amendment retaliation claims and state law retaliation claims

10   within thirty days of the court’s order on the instant motion.

11          A party may seek a protective order that stays discovery pending resolution of a

12   potentially dispositive motion. Mlejnecky v. Olympus Imaging America, Inc., 2011 WL 489743,

13   at * 5 (E.D. Cal. 2011) (citing Wenger v. Monroe, 282 F.3d 1068, 1077 (9th Cir. 2002) (affirming

14   district court's grant of protective order staying discovery pending resolution of motion to dismiss

15   filed pursuant to Federal Rule of Civil Procedure 12(b)(6))).

16          District courts look unfavorably upon blanket stays of discovery when a potentially

17   dispositive motion is pending. Id. at 6. A motion for protective order seeking to preclude

18   discovery must be supported by “good cause” and a “strong showing.” Id.

19          Federal district courts in California have applied a two-part test when evaluating a request

20   to stay. Id. “First, the pending motion must be potentially dispositive of the entire case, or at
21   least dispositive on the issue at which discovery is aimed.” Id. “Second, the court must

22   determine whether the pending, potentially dispositive motion can be decided absent additional

23   discovery.” Id. “Discovery should proceed if either prong of this test is not met.” Id.

24          “District courts have also consistently found that a judge deciding whether to issue a stay

25   of discovery should take a ‘peek’ at the merits of the potentially dispositive motion in evaluating

26   whether a stay should issue.” Id. at 8 (citing Quest Commc'ns Corp v. Herakles, LLC., 2007 WL
27   2288299, at *2 (E.D. Cal. 2007); Seven Springs Ltd. Partnership v. Fox Capital Management

28   Corp., 2007 WL 1146607, at *2 (E.D. Cal. 2007); GTE Wireless, Inc. v. Qualcom, 192 F.R.D.
                                                        2
 1   284, 286 (S.D. Cal. 2000)).

 2          Defendants’ motion to stay discovery is denied because defendants failed to file the

 3   summary judgment motion on which the pending motion to stay is based. The undersigned

 4   cannot evaluate the pending motion to stay without taking a “peek” at the merits of the potentially

 5   dispositive summary judgment motion.

 6          Moreover, the pending motion appears overbroad. Defendants seek to stay discovery as to

 7   the merits of all of plaintiff’s claims, including plaintiff’s Eighth Amendment and related state

 8   law claims. According to defendants, the summary judgment motion they plan to file does not

 9   argue that plaintiff failed to exhaust administrative remedies as to his Eighth Amendment and

10   related state law claims.

11          For the reasons discussed above, defendants’ motion to stay discovery is denied without

12   prejudice to its refiling once defendants file the motion for summary judgment based on alleged

13   failure to exhaust administrative remedies.

14          Accordingly, IT IS HEREBY ORDERED that defendants’ motion to stay discovery (ECF

15   No. 27) is denied without prejudice.

16   Dated: March 12, 2020

17

18

19
     Wit974.mod
20
21

22

23

24

25

26
27

28
                                                       3
